DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/652,299 filed on 03/30/2020.  
Claims 1-9 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 02/22/2022.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5) in further view of Sakai (US Pat No. 6,170,591).

Regarding Claim 1:
Volker teaches:
A parking control method for causing a control device of a vehicle to execute a first control instruction for moving the vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the parking control method comprising:, (“a method for executing a parking process of a vehicle” (Volker: Description – 2nd paragraph))
in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled,, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued. Therefore, if the trailing vehicle is too close to the vehicle to be parked or approaches at too high a speed, the parking process is interrupted, especially because of the short distance of the trailing vehicle, which indicates an obstacle inside the parking trajectory.” (Volker: Description – 24th paragraph))
calculating a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle,, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle in order to avoid a collision with the object.)
Volker does not teach but Koichiro
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and causing the control device to execute a second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the 
Volker in view of Koichiro does not teach but Sakai teaches:
the second route used in an execution of a rescue mode or a return mode for recovery or return when the execution of the first control instruction is suspended or canceled,, (“An apparatus is provided to correctly judge whether an automatic parking control operation can be accomplished when an obstacle exists in the path of movement of a vehicle, and thus enables the vehicle to be parked easily and reliably. In order that the vehicle can be parked along the locus of movement, an automatic steering operation is carried out on the basis of a relation between a traveling distance of the vehicle stored in advance and a reference steering angle. When the automatic parking control operation is interrupted due to the existence of the obstacle, a judgment whether or not the continuation of the automatic parking control operation is possible is made on the basis of the condition of the obstacle detected by a sonar, radar, a television camera, and the like and the locus of movement of the vehicle. When the continuation of this operation is impossible, the steering angle of the vehicle is reproduced in a reverse direction, and the vehicle is thereby returned to the starting position. The position of the vehicle is thereafter corrected to again start the parking operation by the driver's steering operation or by automatic parking operation.” (Sakai: Abstract – lines 1-20) Sakai further emphasizes “To achieve this object, according to the present invention, a judging means judges whether the execution of an automatic steering control operation can be continued on the basis of the content stored in a storage means when the automatic steering control 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sakai in order to create a safe and user-friendly parking control method and device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sakai’s automatic steering apparatus for vehicles as “when an obstacle exists on the locus of movement of the vehicle, the automatic parking control operation cannot be continued due to the interference of the obstacle with the vehicle.” (Sakai: Col. 1 – lines 36-39) Combining Volker and Sakai would therefore “accurately judge whether or not automatic parking control operation can be carried out when an obstacle exists on the locus of movement of the vehicle, and thereby enable the parking of the vehicle to be accomplished easily and reliably.” (Sakai: Col. 1 – lines 59-63)
Regarding Claim 2:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 1. Volker further teaches:
The parking control method according to claim 1, further comprising: when the execution of the first control instruction for the vehicle is suspended or canceled, 
[…] at a position at which at least part of the vehicle belongs to the target parking space, […], (“when the vehicle starts running along the parking path.” (Volker: Description – 12th paragraph))
Volker does not teach but Koichiro teaches:
[…] causing the control device to execute the second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake 
Regarding Claim 9:
Volker teaches:
A parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the control device operating to;, (“an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued. Therefore, if the trailing vehicle is too close to the vehicle to be parked or approaches at too high a speed, the parking process is interrupted, especially because of 
on a basis of a detection result of a sensor of the vehicle,, (“the parking space is sensed using one or more side sensors.” (Volker: Description – 11th paragraph))
calculate a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle,, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle in order to avoid a collision with the object.)
Volker does not teach but Koichiro teaches:
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and execute a second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sakai
the second route used in an execution of a rescue mode or a return mode for recovery or return when the execution of the first control instruction is suspended or canceled,, (“An apparatus is provided to correctly judge whether an automatic parking control operation can be accomplished when an obstacle exists in the path of movement of a vehicle, and thus enables the vehicle to be parked easily and reliably. In order that the vehicle can be parked along the locus of movement, an automatic steering operation is carried out on the basis of a relation between a traveling distance of the vehicle stored in advance and a reference steering angle. When the automatic parking control operation is interrupted due to the existence of the obstacle, a judgment whether or not the continuation of the automatic parking control operation is possible is made on the basis of the condition of the obstacle detected by a sonar, radar, a television camera, and the like and the locus of movement of the vehicle. When the continuation of this operation is impossible, the steering angle of the vehicle is reproduced in a reverse direction, and the vehicle is thereby returned to the starting position. The position of the vehicle is thereafter corrected to again start the parking operation by the driver's steering operation or by automatic parking operation.” (Sakai: Abstract – lines 1-20) Sakai further emphasizes “To achieve this object, according to the present invention, a judging means judges whether the execution of an automatic steering control operation can be continued on the basis of the content stored in a storage means when the automatic steering control operation by a control means is interrupted. Consequently the driver can decide accurately, on the basis of the results of the judgment, whether the automatic parking control operation is to be continued, or whether the parking of the vehicle is to be tried again after the vehicle is returned to the original position along the path previously taken 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sakai in order to create a safe and user-friendly parking control method and device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sakai’s automatic steering apparatus for vehicles as “when an obstacle exists on the locus of movement of the vehicle, the automatic parking control operation cannot be continued due to the interference of the obstacle with the vehicle.” (Sakai: Col. 1 – lines 36-39) Combining Volker and Sakai would therefore “accurately judge whether or not automatic parking control operation can be carried out when an obstacle exists on the locus of movement of the vehicle, and thereby enable the parking of the vehicle to be accomplished easily and reliably.” (Sakai: Col. 1 – lines 59-63)

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5) in further view of Sakai (US Pat No. 6,170,591) in even further view of Sven (DE 102010056064 A1).

Regarding Claim 3:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 1. Volker does not teach but Sven
The parking control method according to claim 1, wherein the second route is a route to an evacuation space that is set at a position left with a predetermined distance or more from the object., (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the target position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 4:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 3. Volker does not teach but Koichiro teaches:
The parking control method according to claim 3, further comprising: detecting the object including a structure of the target parking space,, (“The peripheral monitoring 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
[…] wherein the position at which the evacuation space is set is a position at which a clearance having a predetermined width or more is formed between the structure and an opening part of the vehicle moved to the evacuation space., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the target position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 5:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Koichiro
The parking control method according to claim 4, comprising: detecting a position of the operator;, (“it is preferable that the vehicle control system further includes a vehicle displacement motion detector configured to detect the movement of the operator” (Koichiro: Description - 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
[…] and forming the clearance having a predetermined distance or more between the structure and the opening part closest to the position of the operator among a plurality of opening parts., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 6:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven
The parking control method according to claim 4, wherein the opening part is a side opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the far left/right positions to be side openings of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 7:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the opening part is a rear opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting one of the opening parts to be a rear opening part based on the fact that many cars such as hatchbacks have doors that may be considered a rear part in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 8:
Volker in view of Koichiro in further view of Sakai, as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the clearance is formed between an entrance of the target parking space and the opening part., (“The device is designed in such a way that a direction in which the garage is located starting from the starting position can be specified in order to detect the target position in this direction. The control is designed in such a way that that, with the aid of the detection device, it detects the garage on the basis of a predetermined typical structure of a garage entrance to the garage in order to determine the target position as a function thereof.” (Sven: Description – 29th paragraph))
Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.

Response to Arguments

Applicant’s arguments filed on February 22nd, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in Sakai as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
	More particularly, Sakai states “An apparatus is provided to correctly judge whether an automatic parking control operation can be accomplished when an obstacle exists in the path of movement of a vehicle, and thus enables the vehicle to be parked easily and reliably. In order that the vehicle can be parked along the locus of movement, an automatic steering operation is carried out on the basis of a relation between a traveling distance of the vehicle stored in advance and a reference steering angle. When the automatic parking control operation is interrupted due Sakai further emphasizes “To achieve this object, according to the present invention, a judging means judges whether the execution of an automatic steering control operation can be continued on the basis of the content stored in a storage means when the automatic steering control operation by a control means is interrupted. Consequently the driver can decide accurately, on the basis of the results of the judgment, whether the automatic parking control operation is to be continued, or whether the parking of the vehicle is to be tried again after the vehicle is returned to the original position along the path previously taken by the vehicle, thereby completing parking of the vehicle in a minimum period of time with minimum labor.” (Sakai: Cols. 1-2 – lines 64-9)
	In doing so, Sakai tackles a vehicle returning to a starting position due to a judgement call that an automatic parking process is impossible to achieve due in turn to the presence of an obstacle along the parking locus or route and therefore interrupted. The return to the start position is interpreted as the vehicle moving along a second route or evacuation/rescue route that leads the vehicle to be separated from the objects detected around the vehicle in order to avoid collision. Consequently, the detection of the obstacle by the vehicle is interpreted as necessitating the use of a return mode. Furthermore, an interruption of the parking process may be considered a suspension or cancellation of a first control instruction as set forth by the th paragraph).

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.R.C./Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667